Title: From John Adams to William Tudor, 3 May 1789
From: Adams, John
To: Tudor, William


          
            Dear Sir
            New York. May 3. 1789
          
          Your favr. of 22 Ult. is recd.— I was well aware that many of my Friends and the Well Wishers to good Govt, would be prevented from making their Compliments to me, on my Departure, by their alienation from the House from which I Set off: but perhaps their delicacy, upon that occasion, was too great.
          The Duty of 6 Cents on Mollasses, appears to me to be generally reprobated at present as too high: Yet I beg you to refrain from hinting this at present, because I may be mistaken.— Our Members of the House have exerted themselves, nobly, on the occasion, and have made a great Impression, especially, Gerry, Goodhue and Ames.— I hope at least the Duty will be lowered. But if it shd. not, We must, grin (as is commonly Said) and bear it. We must not grumble, as yet.
          The Reception I met, on the road in Massachusetts Connecticut, and New York, was most affectionate and respectful.— at Hartford I was presented with a beautiful Piece of broad Cloth, and the best buttons I have ever seen of the Manufacture of this Country.— at New Haven I was complimented with the Freedom of the City.— at New York Feds and Antis, Govr Clinton and his Friends & Judge Yates and his Advocates, Corporations, Clergy, Judges Chanceller &c have emulated each other in their Testimonials of Respect and Affection to me.
          It is now a Fortnight that I have presided in the Senate, and I have not as yet found the Service very fatiguing.— The greatest Inconvenience I shall find, will be the difficulty of taking my daily Exercises, and breathing a fresh and Sweet Air, on which my Health, altogether depends.
          The consciousness of contributing Somewhat at present, and the hope of assisting yet more, to the formation of a national Government, which may bind Us together on one hand, and Secure our Liberties equally from a single Tyrant, a Junto of Barons, and a Mob of Madmen on the other will Support me for a time in the public service. Still much to the Injury of my Family,.
          Discouragements enough are in the Way. The Crudities I hear every day: the total Ignerance of some who have great Influence, make me shudder. Is it not possible to elevate the Minds of our Countrymen, to Ideas more extensive than the Governments of Small

dependent Colonies.?— Are American Minds not capable of comprehending a national Government? a Soul that can look with Hea[l]th from st. Johns to Florida, and from the Atlantic to Pacific Ocean, ought not to think that this territory can be governed, as a single Colony was ruled.— four millions of Men cannot be governed by the Same means, as four hundred thousands. nor can twenty millions be governed like four. e.g. a diplomatic Title might govern a Colony, and Excellency might do for the denomination of a first Magistrate of Massachusetts, when it was the Policy of England to humble, to mortify, to humiliate and debase the Minds of the People: but the Title of an Ambassador, which is “Most illustrious and most excellent” will not suffice for the Head of a great and independent Nation. A Royal, or at least a Princely Title, will be found indispensably necessary, to maintain, the Reputation, Authority and Dignity of the President. His Highness or if you will his Most benign Highness is the lowest Title, that will comport with his constitutional Prerogatives and Support his State in the Minds of our own People or foreigners. that will make any Impression on his own flesh and Armies or those of his friends or Enemies. that will support his Dignity with the state Governments or foreign Courts. This however is bet. you and me.— think of it—Speak of it—write of it, as you will—but dont compromise me.
          The efficacy of Things like these, which a philosophical mind would pronounce Trifles, on the Multitude of mankind is So decisive that Governments cannot be raised nor supported without them.— If You really mean to have any Government you must attend to them. The Multitude think them trifles as well as the Philosophers— Yet both Multitude and Philosophers are absolutely governed by them,— pray continue to write me, and believe me / your Friend and sert
          
            John Adams
          
        